Citation Nr: 0126967	
Decision Date: 12/03/01    Archive Date: 12/11/01

DOCKET NO.  95-24 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for instability of the left knee, status post arthroscopy, 
anterior cruciate ligament changes.

2.  Entitlement to an initial rating in excess of 20 percent 
for instability of the right knee, status post arthroscopy, 
anterior cruciate ligament injury.

3.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse and his mother


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had active duty from February 1987 to July 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1991 rating action that granted 
service connection for degenerative changes of the knees, and 
assigned a 10 percent evaluation, effective August 1990.  
Subsequently, based on the receipt of additional evidence, 
including service medical records, the RO, in a rating 
decision dated in February 1992, assigned separate 10 percent 
evaluations for degenerative changes of each knee, status 
post arthroscopy, with anterior cruciate ligament injury, 
effective August 1990.  This case was previously before the 
Board in September 1997, at which time it was remanded for 
additional development of the record.  Following a Department 
of Veterans Affairs (VA) examination in March 1998, the RO, 
in a July 1998 rating decision, increased the evaluation 
assigned for each knee to 20 percent, effective August 1990.  

By rating action dated in January 1999, the RO assigned a 
separate initial 10 percent evaluation for arthritis of the 
knees, bilateral, effective August 1990.  This case was again 
before the Board in August 1999, and was remanded in order to 
permit the veteran to testify at a hearing before a Member of 
the Board.  That hearing was conducted in September 2001.

In various statements the veteran has raised the issues of 
entitlement to service connection for residuals of an injury 
to the left foot on a secondary basis, a rectal disorder and 
for a total rating based on individual unemployability due to 
service-connected disability.  Since these matters were not 
certified of developed for appeal, they are referred to the 
RO for appropriate action.


REMAND

The veteran asserts that a higher rating is warranted for his 
bilateral knee disabilities.  Magnetic resonance imaging of 
the left knee in June 2001 revealed that the lateral meniscus 
had a Grade III abnormal signal and the configuration and 
appearance were consistent with a horizontal tear.  Clinical 
correlation was recommended.  The anterior cruciate ligament 
showed loss of linearity that was indicative of considerable 
laxity.  It was noted later in June 2001 that the veteran's 
left knee needed reconstruction and debridement of the 
meniscus.  Surgery was scheduled for the following month.  A 
noted dated in July 2001 reveals that the surgery was 
canceled because the veteran had an ear infection.  Also in 
June 2001, the veteran was initially prescribed a hinged 
right knee brace for instability.

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. at 632.  In this 
case, the most recent examination was conducted in March 
1998, and the veteran has made evidentiary assertions to the 
effect that his bilateral knee disability has increased in 
severity.  Under 38 C.F.R. § 3.326(a) (2001), a VA 
examination will be authorized where there is a possibility 
of a valid claim.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
bilateral knee disabilities at any time 
since 1990.  After securing the necessary 
release, the RO should obtain these 
records.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his bilateral knee 
disabilities.  The orthopedic examiner 
should comment on all functional 
impairment, including limitation of 
motion due to pain, instability, and the 
pathology associated with such.  With 
respect to the subjective complaints of 
pain, the examiner should be requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to  pain attributable to 
the service-connected disability.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.  The rationale for all 
opinions expressed should be set forth.

3.  The RO should consider whether a 
separate evaluation should be assigned 
for arthritis of each knee based on 
demonstration of compensable limitation 
of motion.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

5. Thereafter, the RO should readjudicate 
the claims.  If a benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue(s) currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





